Citation Nr: 1451238	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-18 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 2003, for the grant of service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent disabling for PTSD prior to May 7, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which effectuated an August 2009 Board grant of service connection for PTSD and granted an initial 10 percent evaluation for PTSD, effective from May 7, 2003.  The Veteran initiated appeal of both the effective date assigned for the initial grant, and with the 10 percent initial evaluation via a notice of disagreement (NOD) recorded in April 2010.  

In a June 2011 Decision Review Officer (DRO) decision, the RO granted a 30 percent rating effective from May 7, 2009.  In his substantive appeal of June 2011, the  Veteran clarified that he was satisfied with the 30 percent evaluation for PTSD and was not appealing this evaluation, but rather limited his appeal to the effective date assigned for the 30 percent evaluation and also indicated that he wished to continue his appeal of the May 7, 2003 effective date assigned for the initial entitlement to service connection (and the initial 10 percent rating).  The Board therefore has characterized these issues as set forth above to reflect the issues currently on appeal.


FINDINGS OF FACT

1.  The veteran first filed a claim for service connection for PTSD that was received on April 30, 2001; this claim was denied by the RO in an August 2001 rating, with notice sent on August 20, 2001.  

2.  The Veteran timely filed a notice of disagreement (NOD) with the August 2001 denial of service connection for PTSD on August 31, 2001 which the RO failed to act upon; accordingly this claim remained open and pending through the September 2003 rating decision that was appealed to the Board and resulted in a grant of service connection for PTSD by the Board in August 2009 which was implemented by the RO in the November 2009 rating presently on appeal.  

3.  As of the April 30, 2001 date of initial entitlement the Veteran's PTSD symptoms have been shown to more closely resemble for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss.  


CONCLUSIONS OF LAW

1.  Criteria for an effective date of April 30, 2001, for the grant of entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, and 5110 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.400, 3.155, 3.157 (2013). 

2.  The criteria for an initial rating of 30 percent for PTSD have been met as of April 30, 2001. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As will be addressed further the Veteran's claim has been pending since April 30, 2001.  Prior to the initial grant of service connection for PTSD by DRO rating in August 2009, notice was sent in June 2001, July 2003, and June 2005 and which addressed the claim for service connection for PTSD.  Also prior to the initial grant of service connection for PTSD, the RO sent a duty to assist letter in March 2006 regarding the effective date issues here on appeal in compliance with the decision of United States Court of Appeals for Veterans Claims (Court) in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service-connection claim, including the degree of disability and pertinent to this matter, the effective date of an award.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an earlier effective date, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties, and he was asked to provide information in his possession relevant to the claim.  The duty to assist letter specifically notified the veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  As such, the Board finds that VA met its duty to notify the veteran and any defect in notice has not undermined the essential fairness of the adjudication process as the veteran has shown his understanding of the evidence necessary to substantiate his claim. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  The Board notes that assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  As this case involves the proper assignment of an effective date for service connection and the proper assignment for an effective date for a 30 percent rating prior to May 7, 2009, a new examination is not required.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The veteran asserts that an effective date prior to May 7 2003 should be assigned for service connection for PTSD with an initial 10 percent rating.  At the same time he asserts that a 30 percent rating is warranted for his PTSD symptoms prior to the May 7, 2009 date currently assigned by the RO.  He contends that the date of his original claim of April 30, 2001 that was denied by the RO in August 2001 should be used in determining the effective date for the grant of benefits.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  A report of examination or hospitalization, which meets the requirements of 38 C.F.R. § 3.157, will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement. 

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204 , 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i) , 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r). 

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In addition, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim in the case of a retired member of a uniformed service whose formal claim for pension or compensation has been disallowed because of receipt of retirement pay.  However, the provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See 38 C.F.R. § 3.157(b). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Prior to considering this effective date matter, the Board must first consider whether it has jurisdiction of this matter.  In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. 

In this instance, the Board granted service connection for PTSD in an August 2009 decision.  A November 2009 rating action by the RO effectuated the grant and assigned an effective date of May 7, 2003, with an initial 10 percent rating.  Notice of this decision was sent on November 17, 2009.  In April 2010, the Veteran submitted a statement disagreeing with the 10 percent rating assigned, and also the May 7, 2003 effective date for the grant of service connection for PTSD.  

Thereafter, the RO in June 2011 issued a statement of the case (SOC), along with a DRO decision which awarded a 30 percent rating for the PTSD with an effective date of May 7, 2009.  The SOC continued to deny an effective date earlier than May 7, 2003 for the grant of service connection for PTSD.  The Veteran submitted a statement that was accepted in lieu of a VA Form I-9, substantive appeal which expressed satisfaction with the 30 percent rating but disagreed with the May 7, 2009 effective date assigned for the award of the 30 percent rating and expressed disagreement with the May 2003 effective date for the initial grant of service connection.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

By way of history the Veteran filed a claim for service connection for PTSD on April 30, 2001.  This is the earliest date that a claim was filed citing entitlement to VA benefits based on PTSD.  Although earlier claims for entitlement to VA benefits were filed, including a March 2001 claim for service connection for diabetes, a May 1991 claim for service connection for hearing loss and increased rating for arthritis and the earliest claim, a VAF 21-526 (application for compensation and pension) was submitted in July 1985 claiming a knee disorder; these earlier claims made no mention of PTSD whatsoever.  There is no informal claim submitted for PTSD within a year of the April 30, 2001 date.  Thus there is no claim of service connection for PTSD prior to August 31, 2001. 

Following the April 30, 2001 claim for service connection for PTSD, the RO denied service connection for PTSD in an August 2001 rating, with notice sent on August 20, 2001.  The Veteran filed a notice of disagreement (NOD) with multiple issues denied in this rating, which consisted of two pages and was date stamped by the RO as having been received on August 31, 2001.  On the second page of this NOD, the Veteran wrote the following: "Also appealing condition for PTSD" and referred to a statement in support of claim dated July 5, 2001 and a medical statement from a Dr. J. also dated in July 2001, and pointed out that this evidence clearly stated that he was suffering from PTSD.  The Board finds that this meets the VA criteria for a NOD.   See 38 C.F.R. § 20.201.  The Board additionally notes that this page was in the RO's actual possession as the RO date stamped it on August 31, 2001.  

However the RO failed to act further on this NOD and its existence was not noted in the September 2003 rating decision (and May 2004 SOC) which determined that the Veteran did not appeal the August 2001 rating, and adjudicated the matter on the basis of whether new and material evidence was submitted to reopen a previously denied claim.  The Board finds that because the Veteran filed a timely NOD with the August 2001 rating, the claim filed on April 30, 2001 remained open and pending up to and including this September 2003 rating decision which subsequently was appealed to the Board.  This culminated in a grant of service connection for PTSD by the Board in August 2009 which was implemented by the RO in the November 2009 rating that is the subject of this current appeal.  Given that the claim has remained open and pending, the appropriate effective date for entitlement to service connection for PTSD is April 30, 2001.  

Having determined that an effective date of April 30, 2001 is warranted for the effective date for service connection for PTSD, the Board now turns to consider the issue of whether a rating greater than 10 percent is warranted for PTSD for the period prior to the May 7, 2009.  Prior to that date a 10 percent rating was in effect dating back to initial entitlement, which previously had been determined to be  May 7, 2003, but now is established to be April 30, 2001.  The Veteran has claimed that he is entitled to a 30 percent rating for PTSD effective from the time of the grant of service connection, effective April 30, 2001.  

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2013).  

The current rating in effect prior to May 7, 2009 is 10 percent which is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by continuous medication.  

A 30 percent rating is appropriate for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Also of relevance in evaluating PTSD are Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a) , 4.130 (2008). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id. Scores of 21-30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating. The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme. The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

Applying the criteria noted above, the record establishes entitlement to a 30 percent from April 30, 2001 to May 7, 2009.  Indeed, beginning with an April 2001 VA primary care provider note, the Veteran reported that he felt irritable, anxious and sad most of the time, with an impression of depressive disorder at that time given, and he was started on psychotropic medication (Paxil) at this time.  In a December 2001 VA psychiatric note discloses continued complaints of being unable to sleep, difficulty at work due to conflicts with a coworker, flashbacks and nightmares with mental status examination significant for depressive ideas, anxiety, restlessness, intrusive recollections of the trauma, insomnia, nightmares and a lack of interest in doing things.  His diagnosis at that time included PTSD and major depressive disorder (MDD).  

Thereafter the records and examinations leading up to May 7, 2009 show PTSD symptoms meeting or nearly approximating the criteria for a 30 percent rating.  Repeatedly VA and private records from 2002 to May 2009 document PTSD symptoms that include recurrent nightmares and insomnia.  He also endorsed feelings of sadness, irritability and depression.  He also had continued flashbacks triggered by reminders such as helicopters.  Additionally the VA records from 2002 to 2009 disclose recurrent episodes of auditory and less frequently visual hallucinations from time to time.  The records also showed continued use of psychotropic medications throughout his course of treatment.  His symptoms were noted to cause some interference with employment with the 2002-2004 records showing he reported conflicts with a coworker and difficulty coping with working duties.  The GAF scores documented in the records from 2002 to 2009 likewise are generally consistent with the requested 30 percent rating, with the GAF scores from 2002 to 2004 generally ranging from 55 to 60 and the GAF scores from 2005 to 2009 ranging from 45 to 55, but mostly at 50.  

The VA examinations likewise show the Veteran's symptoms meet or nearly approximate the 30 percent criteria prior to May 7, 2009 dating back to the pendency of the claim in April 2001.  The July 2003 VA examination for the purpose of determining the nature of his psychiatric disorder did not symptoms of irritability, depression, and very poor sleep that worsened when he took medications.  Mental status examination revealed his effect to be blunted and his mood depressed with fair insight and judgment.  Likewise the April 2006 VA examination reflected continued sleep impairment with nightmares, depressed mood, occasional anxiety and complaints of severe memory loss and getting disoriented at times.  However his GAF score was 65.  Similarly the June 2007 VA examination reflected continued problems with nightmares, severely depressed mood and reports of auditory hallucinations.  Otherwise the findings and GAF score was identical to those recorded in April 2006.  

Resolving all doubt in the Veteran's favor, the evidence from April 30, 2001, and continuing onward to May 7, 2009 demonstrate symptoms consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss.  Accordingly, a 30 percent rating is warranted from April 30, 2001 up through May 7, 2009 (the previous effective date established for the 30 percent rating).  On a claim for an increased rating, claimant will generally be presumed to be seeking the maximum benefit allowed by law where less than the maximum available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Unlike the situation in AB, the 30 percent rating is the benefit specifically requested by the Veteran, and this appeal is considered resolved in full.  



ORDER

An effective date of April 30, 2001, for the grant of service connection for PTSD is allowed.

From April 30, 2001 to May 7, 2009, a 30 percent rating for PTSD is allowed, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


